

117 S958 IS: Maximizing Outcomes through Better Investments in Lifesaving Equipment for (MOBILE) Health Care Act
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 958IN THE SENATE OF THE UNITED STATESMarch 24, 2021Ms. Rosen (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to expand the allowable use criteria for new access points grants for community health centers.1.Short titleThis Act may be cited as the Maximizing Outcomes through Better Investments in Lifesaving Equipment for (MOBILE) Health Care Act.2.New access points grantsSection 330(e)(6)(A) of the Public Health Service Act (42 U.S.C. 254b(e)(6)(A)) is amended by adding at the end the following:(v)Mobile units(I)In generalA mobile unit may qualify as a new delivery site under clause (i), regardless of whether the applicant additionally proposes to establish a permanent, full-time site.(II)Definition of mobile unitIn this clause, the term mobile unit—(aa)means a unit that is staffed by clinicians working for or on behalf of a health center to provide medical or oral health services at one or more locations— (AA)to a target population specified in the application for a grant under subparagraph (A) or (B) of paragraph (1); and(BB)for a total of not less than 40 hours per week; and(bb)may include a geographic rotation so long as access to medical or oral health services through such unit for such target population is available not less than 2 times per month for each geographic location.(vi)Costs for renovation and new constructionThe costs for which a grant described in clause (i) is made may include costs associated with—(I)acquiring, leasing, expanding, or renovating an existing building for providing health services to medically underserved populations;(II)constructing a new building for such purposes; or(III)acquiring, leasing, expanding, or renovating mobile medical equipment or vehicles to establish a new delivery site for such purposes.(vii)Requirements with respect to real property, equipment, and other capital assets(I)Real propertyA recipient of a grant described in clause (i) shall use any real property constructed, purchased, or significantly improved with funds awarded through such grant for the purposes for which the property was so constructed, purchased, or significantly improved for a period of 12 years. At the conclusion of such period, any Federal interest under this paragraph in such property shall expire.(II)Equipment and other capital assetsA recipient of a grant described in clause (i) shall use any equipment or asset, other than real property, acquired with funds awarded through such grant for the purposes for which the equipment or asset was so acquired for a period that is the lesser of the remaining useful life of the equipment or asset or 6 years. At the conclusion of such period, any Federal interest under this paragraph in such equipment or asset shall expire..